Citation Nr: 0209694	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is entitled to an increased rating for 
herniated nucleus pulposus at L4-5 with radiculopathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to June 
1985.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1993 rating decision issued by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
herniated nucleus pulposus (HNP) and denied a claim for an 
increased rating for chronic lumbosacral strain, rated as 10 
percent disabling.

The current appeal first came before the Board in 1996.  In 
July 1996, the Board determined that there was a reasonable 
probability that lumbar HNP had been incurred in service and 
that service connection was therefore warranted, and remanded 
to the RO for readjudication of the veteran's claim for an 
increased rating for lumbosacral strain as a claim seeking an 
increased rating for HNP at L4-5 with radiculopathy.  In a 
rating decision issued in January 1997, the RO increased the 
veteran's disability rating for HNP at L4-5 with 
radiculopathy from 10 percent to 20 percent.  The veteran 
continued to voice disagreement with his disability rating.

In March 1999, the Board again remanded the current appeal 
for further development, to include a VA examination of the 
veteran's back disability.  All further development has been 
completed and the appeal is again before the Board for 
disposition.

A hearing was held before the undersigned Member of the Board 
in April 1994.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  
2.  The veteran's HNP at L4-5 with radiculopathy is 
manifested by pain for which the veteran takes medication, 
symmetric disc bulge in his lumbar spine, decreased sensation 
of his calves and right foot, a 5-degree scoliosis with his 
left shoulder higher than the right, no palpable muscle 
spasms, and moderate limitation of motion.  The veteran also 
walks with a limp and wears a back brace.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no more, 
for herniated nucleus pulposus at L4-5 with radiculopathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  He was specifically notified by 
letter in April 2001 of the evidence need to substantiate his 
claim and that while VA would make all reasonable efforts to 
obtain evidence on his behalf, that ultimate responsibility 
remained with him to provide the evidence.  He was also 
notified of laws and regulations pertinent to his increased 
rating claim by means of rating decisions, Statement of the 
Cases (SOC), Board remands, and Supplemental SOCs (SSOCs).  

Neither the veteran nor his representative has indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  The RO has made all reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to this claim has been obtained and 
associated with the claims folder.  VA treatment records, 
private medical records, Social Security Administration 
records, VA examination reports, and a transcript of the 
April 1994 hearing have been associated with his claims 
folder.  There is more than sufficient evidence of record to 
decide this claim properly and fairly.  Therefore, it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II. Increased Rating for HNP at L4-5 with Radiculopathy

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The evaluation of the same manifestations of a 
disability and of the same disability variously diagnosed is 
to avoided.  38 C.F.R. § 4.14 (2001).

Summary of the Factual Background

The Board has conducted a complete, thorough, and impartial 
review of the evidence of record.  The evidence of record 
includes a January 1993 CT scan report of the lumbar spine 
which reflects impressions of: conjoined nerve root versus 
excreted disc fragment right lateral recess at L4-5; focal 
HNP left neural foramina displacing the left S1 nerve root 
posteriorly; symmetric disc bulge at L3-4, L4-5, L5-S1, with 
facet hypertrophy and hypertrophy ligamentum flavum at L4-5 
and L5-S1 but without evidence of spinal stenosis.

A July 1993 CT scan report of the lumbar spine reflects 
diagnostic impressions of a small ventral impression on the 
thecal sac at L4-5 and continuing to L5-S1, absence of 
filling of the L5 nerve root for unknown reason, and 
incidental note of a conjoined L5-S1 nerve root.

The veteran was afforded a hearing in April 1994.  The 
hearing transcript reflects that the veteran indicated that 
he has been in constant pain since his discharge from the 
Marine Corp. due to his back disability, that he can't drive 
long distances due to back pain, and that he takes pain 
medication for his back, to include medication to be able to 
sleep at night.  The hearing transcript also reflects that 
the veteran testified to the fact that he is not a candidate 
for surgery as he was born with congenital nerve roots.

A VA Discharge Summary reflects in-patient care from October 
11, 1993, to October 14, 1993.  The discharge summary 
reflects that the veteran presented with pain in the left 
buttocks, posterior lateral thigh, lower leg, and extended to 
the dorsum of the left foot onto the side of the great toe.  
The discharge summary contains neurological findings that 
included slightly weak dorsiflexion on the left and that he 
veteran described pain in the left L5 distribution with 
normal sensation.

A January 1997 Emergency Treatment Record and Admitting 
Registration Form reflect that the veteran, as a self-
referral, sought treatment for back pain and a cold, that the 
veteran presented with back pain for 3 days which radiated 
into the legs and that the veteran was ambulatory.

A May 1998 Social Security Administration (SSA) Disability 
Hearing Officer's Decision includes an analysis of evidence 
pertinent to the veteran's current VA appeal.  The SSA 
decision reflects that the veteran limps favoring the right 
leg, had decreased range of motion of the lumbar spine, wears 
a back brace, and that there had not been significant 
improvement in his condition since SSA benefits had first 
been allowed.

The March 2002 VA Spine Exam report is the most probative VA 
medical examination report in the evidence of record as it 
addresses the veteran's complete, current back disability 
picture and the VA examiner made a thorough review of the 
veteran's claims folder.  The March 2002 examination report 
reflects that the veteran described back pain and pain going 
down both hips and into the bilateral legs to his toes as 
well as numbness and weakness of the legs.  The examination 
report reflects that the VA examiner noted that the veteran 
was sitting with obvious discomfort in the examination room 
and was constantly changing positions.  The examination 
report also indicates: a 5-degree to the right scoliosis; the 
left shoulder was approximately 3/4 of an inch higher than the 
right shoulder; mild paravertebral tenderness in the lumbar 
region with some severe pain on moderate palpation of the 
spine in the lower lumbar region; no palpable muscle spasms, 
atrophy, or edema in the back.  The examination report 
reflects the following range of motion: bilateral bending to 
40 degrees, extension to 20 degrees, and flexion to 70 
degrees.  The March 2002 VA examination report also indicates 
that the veteran had normal sensation in both thighs 
circumferentially, decreased sensation in the lateral and 
posterior aspects of the left and right calves, normal left 
foot sensation with decreased sensation on the lateral aspect 
of the right foot with hypersensation on the sole of the 
right foot.  The examination report contains an impression of 
several bulging lumbar discs with a herniated disc at L4-5 
and L5-S1 with some radiculopathy in the bilateral lower 
extremities.

Legal Analysis

In the present appeal, the veteran's service-connected HNP at 
L4-5 with radiculopathy, formerly rated as lumbosacral 
strain, is currently evaluated as 20 percent disabling.  The 
evidence of record reveals that the RO properly considered 
the Diagnostic Codes 5293, 5295, and 5292 when evaluating the 
veteran's service-connected disability picture.  The veteran 
contends that he is entitled to a higher disability rating. 

The criteria for the highest disability rating, 60 percent, 
under Diagnostic Code 5293 requires pronounced symptoms of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  A 40 percent disability rating 
is warranted for severe symptoms, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A 20 percent rating, or the veteran's current 
disability rating, requires moderate symptoms with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As stated above, the medical evidence shows persistent 
characteristic pain with decreased sensation in the veteran's 
calves and right foot such that Diagnostic Code 5293 is 
appropriate for evaluating the veteran's disability claim.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2001).

As detailed, Diagnostic Code 5293 also considers whether 
attacks are recurring and the amount of relief, if any, 
between attacks.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2001).  In the instant case, the evidence of record 
revealed that the veteran seeks treatment for his back 
disability from VA mainly to receive medication and has not 
been hospitalized sine 1993 for his back disability.  And 
while the evidence of record revealed that he sought 
emergency room treatment for his back disability in 1997, the 
medical record revealed that he was ambulatory and was also 
seeking treatment for cold symptoms.  As such, the Board 
finds that taking medication for pain relief and only one 
hospitalization and one emergency room visit within the last 
decade constitutes recurring attacks such that a 20 percent 
disability rating is appropriate for the veteran's lumbar HNP 
symptomatology with radiculopathy under Diagnostic Code 5293.  
See 38 C.F.R. §§ 3.102, 4.7, 4.71(a), Diagnostic Code 5293 
(2001)

After determining that a 20 percent rating is indicated, the 
Board must now ascertain whether a rating greater than 20 
percent can be assigned.  This question must be answered in 
the negative.  While disability ratings in excess of 20 
percent are available under Diagnostic Code 5293, the medical 
evidence does not approximate recurring attacks with little 
intermittent relief for the higher 40 disability rating.  As 
discussed above, the veteran has recurring attacks, as 
evinced by his seeking VA treatment for medications to 
control his pain and an absence of hospitalizations or 
frequent emergency room visits for his back disability.  As 
such, the evidence is such that a higher disability rating 
cannot be assigned under Diagnostic Code 5293.  See 38 C.F.R. 
§§ 3.102, 4.7, 4.71(a) Diagnostic Code 5293 (2001).

Under Diagnostic Code 5295, a 40 percent rating is to be 
assigned for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; a 
20 percent rating is assigned for lumbosacral strain with 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; a 10 
percent rating is assigned for lumbosacral strain with 
characteristic pain on motion; and, a noncompensable (zero 
percent) rating is assigned for lumbosacral strain with 
slight subjective symptoms only.  38 C.F.R. § 4.71a (2001).  
The evidence of record revealed that the veteran has a 5-
degree to the right scoliosis of the spine with the left 
shoulder higher than the right, mild tenderness in the lumbar 
region with some severe pain on moderate palpation, and 
moderate limitation of motion of the lumbar spine.  
Therefore, the Board finds that the evidence of record, when 
viewed in the light most favorable to the veteran, warrants a 
40 percent disability rating under Diagnostic Code 5295.  See 
38 C.F.R. §§ 4.3, 4.71a (2001).

The veteran's disability picture also implicates the 
potential application of a disability rating based on 
limitation of motion of his lumbar spine.  Limitation of 
motion of the lumbar spine is evaluated as 10 percent for 
slight limitation of motion, 20 percent for moderate 
limitation of motion, and 40 percent for severe limitation of 
motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5292 (2001).  
In certain circumstances, such as when the disability rating 
is based on limitation of motion, the impact and severity of 
pain must be explicitly considered by applying the factors 
set out in 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2001).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 
12 Vet. App. 119, 128 (1998).  The medical evidence revealed 
the veteran had: forward flexion of his lumbar spine of 70 
degrees, which is slight limitation of motion; backward 
extension of 20 degrees, which is moderate limitation of 
motion; lateral flexion of 40 degrees, which is a normal 
range of motion.  As such, the highest disability rating the 
veteran would be entitled to under limitation of motion is 
his current 20 percent disability rating.  The circumstances 
of this appeal do not necessitate a separate determination 
for the impact and severity of pain considered by applying 
the factors set out in 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(2001) as the additional factors in conjunction with the 
veteran's limitation of motion of the lumbar spine have been 
considered under the alternative diagnostic codes used to 
evaluate his disability picture and whose consideration would 
not result in a disability rating higher than that available 
under an alternative diagnostic code.

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort, may limit 
his efficiency in certain tasks, and require medical 
treatment.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board agrees with the RO that the assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2001) is not warranted.

Conclusion

In sum, the Board finds that an award of an increased rating 
is warranted.  While the preponderance of the evidence is 
against a higher disability rating being awarded under either 
Diagnostic Code 5293 or 5292, the evidence of record does 
support a 40 percent disability rating under Diagnostic Code 
5295.  The Board additionally notes that while the veteran is 
entitled to a disability rating under either Diagnostic Code 
5292, 5293, or 5295, he is not entitled to a disability 
rating under all of them.  See 38 C.F.R. § 4.14; VAOPCGPREC 
36-97, 63 Red. Reg. 31262 (1998).


ORDER

A 40 percent disability rating, but no more, is warranted for 
the veteran's service-connected herniated nucleus pulposus at 
L4-5 with radiculopathy, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

